Citation Nr: 1433053	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-46 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from October 1998 to April 2007.  The Veteran was awarded the Purple Heart Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 


FINDINGS OF FACT

1.  Service personnel records show that the Veteran was in combat and was awarded the Purple Heart Medal.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's right and left knee disabilities are related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In light of the award of the Purple Heart Medal received in conjunction with injuries sustained during the Veteran's service in Iraq, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which provide that in any case where a veteran is engaged in combat with the enemy during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a veteran. 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296 (1999).  Thus, the provisions of 38 U.S.C.A. § 1154(b) apply only to the material issue involved in establishing direct service connection, such as evidence of the incurrence of a disease or injury in service.  

The Board finds that the Veteran's credible contentions that he had bilateral knee symptoms that began on active duty service during combat are sufficient proof of onset because that contention is consistent with the circumstances, condition, or hardships of his service.  The Veteran was a platoon sergeant in the infantry with the United States Marine Corps with two deployment to Iraq.  Further, the Veteran is competent to report a continuity of symptomatology during and since service, and the Board finds that the Veteran's reported onset for bilateral knee pain is credible in this case for the following reasons.  Caluza v. Brown, 7 Vet. App. 498 (1995).   The Veteran's reported history of continued symptoms of bilateral knee pain is consistent with the other lay and medical evidence of record.  Post-service medical evidence shows the Veteran's first complaint of bilateral knee pain was during a December 2007 visit to establish care at the Batavia VA medical center, less than 10 months after his separation from active service.  

When the Veteran underwent VA examinations in connection with the claim on appeal, he reported the onset of his knee symptomatology during service, specifically beginning in 2000; noting that he felt that the IED explosion aggravated his knee condition.  Additionally, the Veteran filed an initial VA disability compensation claim for service connection for bilateral knee disabilities in January 2008, less than a year after separation from service.  While the March 2008 VA examiner did not provide a nexus opinion as to the Veteran's diagnosed right knee degenerative arthritis and left knee sprain, the Board finds that the lay evidence provides highly probative evidence sufficient to establish an etiology of the right and left knee disabilities.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for right and left knee disabilities.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted. 


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


